Citation Nr: 0948609	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-29 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for chronic back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to March 
2006.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part denied service 
connection for chronic sinusitis and chronic back pain.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in September 2007, the Veteran requested a Board 
hearing.  A May 2009 Report of Contact reflects that the 
Veteran wished to withdraw his request for a Board hearing.  
See May 2009 Report of Contact.  The Veteran has not since 
indicated that he wanted a hearing.  Accordingly, the 
Veteran's hearing request is considered withdrawn.  See 38 
C.F.R. § 20.704(e) (2009).

The issue of entitlement to service connection for chronic 
back pain is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no current diagnosis of sinusitis.  


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

The Veteran asserts that service connection is warranted for 
sinusitis.  Service treatment records show that between 1986 
and 1989, the Veteran was treated for sinusitis.  The Veteran 
is noted to have undergone two sinus surgeries in the 1980's.  
The record also reflects a diagnosis of allergic rhinitis in 
November 1995.  Sinusitis is also noted to have occurred in 
April 1996.  There were no further treatment reports 
regarding any sinusitis.  A May 2002 retention examination 
indicates that the Veteran had a history of recurrent 
sinusitis.  Although the Veteran reported having sinusitis on 
his Report of Medical History, separation examination dated 
in November 2005 shows that evaluation of the nose, sinuses, 
mouth, and throat were normal and no sinusitis is noted.

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is, however, whether there 
is evidence of a current disability.  The Board finds that 
the preponderance of the evidence establishes that there is 
no current diagnosis of sinusitis.  The Veteran has not 
submitted any medical evidence of sinusitis or any competent 
evidence of current symptoms.  A July 2006 VA QTC examination 
report indicates that examination of the ear, nose, and 
throat was normal.  Sinus x-ray findings were also normal.  
The examiner concluded that, regarding the claimed condition 
of chronic sinusitis, there is no diagnosis because the 
condition is resolved; and there is no finding of bacterial 
rhinitis.  Madigan Army Medical Center treatment records 
dated from November 2005 to January 2007 do not show a 
diagnosis of sinusitis.  In fact, on nasal examination in 
January 2007 findings were normal.  The United States Court 
of Appeals for Veterans Claims (Court) has held that a 
symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
symptoms of sinus pain can be attributed, there is no basis 
to find a sinus disability or disease for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

The Board is also aware of the Veteran's contentions that he 
has chronic sinusitis which is etiologically related to his 
military service.  While the Veteran is competent to describe 
the symptoms he experiences, he is not competent to diagnose 
himself with sinusitis, which requires a medical diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Veteran has not brought forth competent evidence from a 
medical professional of a current sinus problem.  No current 
sinusitis or other sinus disease or disability is shown by 
the evidence of record.  In addition to the foregoing, the 
Board acknowledges the Veteran's assertions of having periods 
when the condition flares.  The Board is also aware of the 
Court's decision in Ardison v. Brown, 6 Vet. App. 405, 408 
(1994), wherein the issue involved a disorder that had 
"active and inactive stages" or was subject to remission 
and recurrence.  See Ardison v. Brown, 6 Vet. App. at 408; 
see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) 
(holding that "it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed.").  However, in this case, 
the Veteran has been provided more than ample opportunity to 
submit evidence over this lengthy time span showing current 
disability.  To date, there is no post service showing of 
sinus problems or evidence of any specific periods of flare-
ups.  Again, on VA examination in 2006 normal findings with 
normal sinus x-ray results were noted, and the examiner found 
that the disorder had resolved.  Further, in a January 2007 
medical report, nasal findings were normal.

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer, supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).

Since there is no evidence of current disability or disease, 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in June 
2006, before the original adjudication of the claims.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The June 
2006 VCAA notice letter also provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, in this case, as service connection is 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran.  The Board concludes that the Veteran has been 
afforded appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  A VA 
examination was performed in July 2006 in order to obtain 
medical evidence as to the extent of the claimed 
disabilities.  Treatment records from Madigan Army Medical 
Center dated from November 2005 to January 2007 were 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for chronic sinusitis is 
denied.


REMAND

Regarding the claim for service connection for chronic back 
pain, the law provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2009).  In order 
to rebut the presumption of soundness, there must be clear 
and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to 
rebut the presumption of sound condition VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.

In this case, the Veteran was noted to have minimal scoliosis 
on entrance examination in December 1985.  The Veteran 
reported pain in his back during service which has continued 
since.  Service treatment records reflect complaints of back 
pain and diagnoses including muscle strain, low back pain, 
and muscle spasm in 1988, 1993, 2000, and 2002.  A July 1988 
x-ray report notes that the curvature is normal and vertebra 
are intact with no developmental or degenerative disease 
present.  A February 1993 x-ray report shows that no acute or 
focal bony abnormality can be seen.  Upon separation 
examination, in November 2005, the examiner noted cystic 
lesions on back.  A 2006 VA QTC examination includes 
complaints of back pain.  Nonetheless, the examiner noted 
that there is no pathology to render a diagnosis and the 
Veteran had normal examination and cervical and lumbar spine 
x-rays.  The Board notes that pain, alone, without evidence 
of underlying pathology, does not constitute a disability for 
VA purposes (see Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999)).  Additionally, however, there is no opinion 
regarding whether any scoliosis is present and, if so, 
whether it was aggravated by active duty and, if so, the 
amount of such aggravation.  

Given the foregoing, the Board finds that a VA medical 
opinion is necessary to determine whether military service 
aggravated any pre-existing scoliosis, in accordance with the 
above-cited law.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if it is necessary to decide the claim).

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file any outstanding VA medical records.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to the 
claimed disability, such as providing him 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); 38 U.S.C.A. §§ 5100, 5103, 
5103A; 38 C.F.R. § 3.159.  Specifically, 
he should be sent the necessary VCAA 
notice as it relates directly to claims 
for service connection based upon 
aggravation in service of a pre-existing 
disorder.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, since 
discharge, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran should be informed 
of any such problem.

3.  Arrange appropriate VA examination(s) 
to determine the nature, extent, and onset 
the Veteran's claimed back disability.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  A detailed history of any 
symptomatology before, during and after 
service should be obtained from the 
Veteran.  All indicated tests and studies, 
if necessary, are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in detail.

a.  The examiner should specify whether 
the Veteran currently has scoliosis, or 
any other back disability.  If neither 
scoliosis, nor any other back disability, 
is present, the examiner should state so.

b.  Based on a review of the claims file 
and the results of the Veteran's physical 
examination, the examiner(s) should be 
asked to provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any back disability, if diagnosed, 
had its onset during service, or is 
causally related to injury in service or 
is in any other way causally related to 
the Veteran's service.  

c.  The examiner should also be asked to 
specifically address whether scoliosis, if 
present, was aggravated, i.e., made 
permanently worse, during his military 
service, beyond its natural progression.  

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability. 

d.  Any opinion provided should include 
discussion of specific evidence of record, 
including the 1985 entrance examination 
report, the service treatment records 
indicating low back pain, and the 2005 
discharge examination summary indicating 
cystic lesions on the Veteran's back.  The 
examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusion of 
the examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained after the last statement 
or supplemental statement of the case 
(SSOC) was issued.  If the benefit sought 
on appeal remains denied, furnish the 
Veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


